Exhibit Execution Copy SALE AND SERVICING AGREEMENT among FORD CREDIT AUTO OWNER TRUST 2009-C, as Issuer, FORD CREDIT AUTO RECEIVABLES TWO LLC, as Depositor and FORD MOTOR CREDIT COMPANY LLC, as Servicer Dated as ofJune 1, 2009 TABLE OF CONTENTS ARTICLE I USAGE AND DEFINITIONS 1 Section 1.1. Usage and Definitions 1 ARTICLE II TRUST PROPERTY;REPRESENTATIONS AND WARRANTIESOF THE DEPOSITOR; CUSTODIAN 1 Section 2.1. Sale of Trust Property 1 Section 2.2. Savings Clause 1 Section 2.3. Representations and Warranties of the Depositor About the Receivables 2 Section 2.4. Repurchase of Receivables Upon Breach of Representations or Warranties by the Depositor 2 Section 2.5. Custodian 3 ARTICLE III ADMINISTRATION AND SERVICING OF RECEIVABLESAND OTHER TRUST PROPERTY 5 Section 3.1. Appointment; Duties of the Servicer with Respect to the Servicing of the Receivables 5 Section 3.2. Purchase of Receivables Upon Breach by the Servicer 7 Section 3.3. Sales of Charged off Receivables 8 Section 3.4. Duties of the Servicer with Respect to the Servicing of the Transaction;Annual Reports and Notices 8 Section 3.5. Servicer's Fees 10 Section 3.6. Servicer's Expenses 10 ARTICLE IV TRUST ACCOUNTS; DISTRIBUTIONS; STATEMENTS TO NOTEHOLDERS AND THE DEPOSITOR 11 Section 4.1. Accounts 11 Section 4.2. Investment of Funds on Deposit in the Bank Accounts 12 Section 4.3. Remittances 14 Section 4.4. Calculations and Distributions; Withdrawals from the Reserve Account 15 ARTICLE V THE DEPOSITOR 15 Section 5.1. Representations and Warranties of the Depositor 15 Section 5.2. Liability of the Depositor 17 Section 5.3. Merger or Consolidation of, or Assumption of the Obligations of, the Depositor 17 Section 5.4. Depositor May Own Notes 18 Section 5.5. Depositor's Designation of the Rating Agencies 18 ARTICLE VI THE SERVICER 18 Section 6.1. Representations and Warranties of the Servicer 18 Section 6.2. Liability of the Servicer 19 Section 6.3. Indemnities of the Servicer 20 Section 6.4. Merger or Consolidation of, or Assumption of the Obligations of, the Servicer;Assignment to Affiliate 21 i Section 6.5. Delegation of Duties 21 Section 6.6. Ford Credit Not to Resign as Servicer 21 Section 6.7. Servicer May Own Notes 21 ARTICLE VII SERVICING TERMINATION 22 Section 7.1. Events of Servicing Termination. 22 Section 7.2. Appointment of Successor Servicer 23 Section 7.3. Notification to Secured Parties and the Holder of the Residual Interest 25 Section 7.4. Waiver of Events of Servicing Termination 25 ARTICLE VIII TERMINATION 25 Section 8.1. Clean-Up Call 25 ARTICLE IX MISCELLANEOUS PROVISIONS 26 Section 9.1. Amendment 26 Section 9.2. Protection of Right, Title and Interest to the Trust Property 27 Section 9.3. Notices 28 Section 9.4. Assignment by the Depositor or the Servicer 29 Section 9.5. Third-Party Beneficiaries 29 Section 9.6. GOVERNING LAW 29 Section 9.7. Submission to Jurisdiction 29 Section 9.8. WAIVER OF JURY TRIAL 29 Section 9.9. Severability 29 Section 9.10. Counterparts 29 Section 9.11. Headings 30 Section 9.12. No Waiver; Cumulative Remedies 30 Section 9.13. Agent for Service 30 Section 9.14. No Petition 30 Section 9.15. Limitation of Liability of Owner Trustee and Indenture Trustee 31 Schedule A Schedule of Receivables SA-1 Schedule B Notice Addresses SB-1 Appendix A Usage and Definitions AA-1 Exhibit A Form of Monthly Investor Report EA-1 ii SALE AND SERVICING AGREEMENT, dated as of June 1, 2009 (this "Agreement"), among FORD CREDIT AUTO OWNER TRUST 2009-C, a Delaware statutory trust, as Issuer, FORD CREDIT AUTO RECEIVABLES TWO LLC, a Delaware limited liability company, as Depositor, and FORD MOTOR CREDIT COMPANY LLC, a Delaware limited liability company, as Servicer. BACKGROUND The Depositor has purchased a pool of retail installment sale contracts secured by new and used cars and light trucks from Ford Credit. The Depositor wishes to sell and assign and the Issuer wishes to purchase from the Depositor such contracts and related property on the terms and conditions in this Agreement. The Issuer wishes to appoint the Servicer to service the contracts and the Servicer is willing to service the contracts for the Issuer. ARTICLE I USAGE AND DEFINITIONS Section 1.1.Usage and Definitions.Capitalized terms used but not otherwise defined in this Agreement are defined in Appendix A.Appendix A also contains rules as to usage applicable to this Agreement.Appendix A is incorporated by reference into this Agreement. ARTICLE II TRUST PROPERTY;REPRESENTATIONS AND WARRANTIES OF THE DEPOSITOR; CUSTODIAN Section 2.1.Sale of Trust Property.In consideration of the Issuer's delivery to the Depositor of Notes with an aggregate Note Balance of $1,020,000,000 and the rights to distributions under Section 8.2 of the Indenture, the Depositor irrevocably sells and assigns to the Issuer, without recourse (subject to the obligations of the Depositor under this Agreement), all right, title and interest of the Depositor, whether now owned or hereafter acquired, in and to the Receivables and the other Trust Property.The sale made under this Agreement does not constitute and is not intended to result in an assumption by the Issuer of any obligation of the Depositor or Ford Credit to the Obligors, the Dealers or any other Person in connection with the Receivables and the other Trust Property. Section 2.2.Savings Clause.It is the intention of the Depositor and the Issuer that (i) the sale and assignment pursuant to Section 2.1 constitutes an absolute sale of the Trust Property, conveying good title free and clear of any Lien, other than Permitted Liens, from the Depositor to the Issuer, and (ii) the Trust Property not be a part of the Depositor's estate in the event of a bankruptcy or insolvency of the Depositor.If, notwithstanding the intention of the Depositor and the Issuer, such transfer is deemed to be a pledge in connection with a financing or is otherwise deemed not to be a sale and assignment, the Depositor Grants, and the parties intend that the Depositor Grant, to the Issuer a first priority perfected security interest in all of the Depositor's right, title and interest in the Trust Property to secure a loan in an amount equal to all amounts payable by the Depositor under this Agreement, all amounts payable as principal and interest on the Notes and all amounts payable as servicing fees under this Agreement and all fees and expenses of the Indenture Trustee or the Owner Trustee, and in such event, this Agreement will constitute a security agreement under applicable law and the Issuer will have all of the rights and remedies of a secured party and creditor under the UCC. Section 2.3.Representations and Warranties of the Depositor About the Receivables. (a)Representations and Warranties from the Purchase Agreement.Ford Credit made the representations and warranties set forth in Section 3.2 of the Purchase Agreement to the Depositor, and has consented to the transfer by the Depositor to the Issuer of the Depositor's rights with respect to such representations and warranties on which the Issuer is relying in acquiring the Receivables.Pursuant to Section 2.1, the Depositor has transferred to the Issuer all of the Depositor's rights under the Purchase Agreement, including the right to require Ford Credit to repurchase Receivables in accordance with the Purchase Agreement if there is a breach of Ford Credit's representations and warranties.In addition, the Depositor represents and warrants as of the Closing Date, which representations and warranties the Issuer has relied on in purchasing the Receivables and will survive the sale of the Receivables to the Issuer and the pledge of the Receivables to the Indenture Trustee pursuant to the Indenture, that the representations and warranties set forth in Section 3.2 of the Purchase Agreement are true and correct in all material respects. (b)Representations and Warranties of the Depositor.The Depositor represents and warrants as of the Closing Date, which representations and warranties the Issuer has relied on in purchasing the Receivables and will survive the sale of the Receivables to the Issuer and the pledge of the Receivables to the Indenture Trustee pursuant to the Indenture, that: (i)immediately before the sale under this Agreement, the Depositor had good and marketable title to the Receivables and other Trust Property free and clear of any Lien, other than Permitted Liens, and (ii)immediately upon the sale under this Agreement, the Issuer will have good and marketable title to the Receivables and other Trust Property, free and clear of any Lien, other than Permitted Liens. Section 2.4.Repurchase of Receivables Upon Breach of Representations or Warranties by the Depositor. (a)If a Responsible Person of the Depositor has actual knowledge, or receives notice from the Issuer, the Owner Trustee or the Indenture Trustee, of a breach of the representations or warranties made by the Depositor pursuant to Section 2.3 that materially and adversely affects any Receivable and such breach has not been cured in all material respects by the last day of the second full Collection Period (or, at the Depositor's option, the first full Collection Period) after the Responsible Person obtains actual knowledge or is notified of such breach, the Depositor will repurchase such Receivable by remitting (or causing to be remitted) the Purchase Amount for such Receivable to the Collection Account on the Business Day 2 preceding the Payment Date after such Collection Period (or, with Rating Agency Confirmation, on such Payment Date).If Ford Credit is the Servicer, the Depositor may cause any Purchase Amount to be remitted any in accordance with Section 4.3(c). (b)The sole remedy for a breach of the representations and warranties of the Depositor contained in Section 2.3 and Section 5.1 is (i) to require the Depositor to repurchase such materially and adversely affected Receivable, or (ii) to require the Depositor or the Indenture Trustee to enforce the obligation of Ford Credit to repurchase such materially and adversely affected Receivable pursuant to Section 3.3(a) of the Purchase Agreement.None of the Servicer, the Owner Trustee, the Indenture Trustee, the Depositor or the Administrator will have any duty to conduct an investigation as to the occurrence of any condition requiring the repurchase of any Receivable pursuant to Section 2.4(a). (c)When the Purchase Amount is included in Available Funds for a Payment Date or Final Scheduled Payment Date, as applicable, the Issuer will, without further action, be deemed to have sold and assigned to the Depositor as of the last day of the second preceding Collection Period all of the Issuer's right, title and interest in and to the Receivable repurchased by the Depositor pursuant to Section 2.4(a) and security and documents relating to such Receivable.Such sale will not require any action by the Issuer and will be without recourse, representation or warranty by the Issuer except the representation that the Issuer owns the Receivable free and clear of any Liens other than Permitted Liens.Upon such sale, the Servicer will mark its computer records to indicate that such receivable is no longer a Receivable and take any action necessary or appropriate to evidence the sale of such receivable, free from any Lien of the Issuer or the Indenture Trustee. Section 2.5.Custodian. (a)Appointment of Custodian.To reduce administrative costs and facilitate the servicing of the Receivables by the Servicer, the Issuer appoints Ford Credit, in its capacity as the Servicer, to act as the custodian of the Receivables for the Issuer and the Indenture Trustee.Ford Credit accepts such appointment and agrees to perform the custodial duties set forth in this Section 2.5.Ford Credit in its capacity as custodian under this Agreement is referred to as the "Custodian." (b)Custody of Receivables Files.The Custodian will hold and maintain in safekeeping the following documents and instruments for each Receivable (the "Receivables Files") for the benefit of the Issuer and the Indenture Trustee: (i)the original Receivable; (ii)the credit application executed by the Obligor; (iii)the original certificate of title or such other documents evidencing the security interest of Ford Credit in the Financed Vehicle; and (iv)all other documents, notices and correspondence that the Servicer generates relating to the Receivable, the Obligor or the Financed Vehicle. 3 Unless otherwise indicated above, any document or instrument in the Receivables Files may be a photocopy or in electronic format.The Receivables Files are constructively delivered to the Indenture Trustee, as pledgee of the Issuer pursuant to the Indenture, and the Custodian confirms to the Issuer and the Indenture Trustee that it has received the Receivables Files.No initial review or any periodic review of the Receivables Files by the Issuer, the Owner Trustee or the Indenture Trustee is required. (c)Maintenance and Safekeeping of the Receivables Files.The Custodian will accurately maintain and keep current the Receivables Files, including any computer systems on which the Receivables Files are electronically stored, all in a manner that will permit the Servicer and the Issuer to comply with this Agreement and the Indenture Trustee to comply with the Indenture.The Custodian will act with reasonable care and in accordance with the Credit and Collection Policy in performing its duties as custodian.The Custodian will promptly take appropriate action to remedy any material failure on its part to hold the Receivables Files and maintain its computer systems as provided in this Agreement and will report to the Issuer and the Indenture Trustee any such material failure that it is unable to remedy within a reasonable time.The Custodian may destroy any document (other than the original Receivable or certificate of title) in any Receivable File and store such document in an electronic format in accordance with the Credit and Collection Policy. (d)Location of Receivables Files.The Custodian will maintain the Receivables Files (or access to any Receivables Files stored in an electronic format) at one of its offices or the offices of one of its custodians in the United States.Upon request, the Custodian will provide a list of locations of the Receivables Files to the Depositor, the Issuer and the Indenture Trustee, or their representatives, attorneys or auditors. (e)Access to Receivables Files.The Custodian will provide the Depositor, the Issuer and the Indenture Trustee with access to the Receivables Files and the related computer systems at offices designated by the Custodian without charge, but only upon reasonable request, during normal business hours.Such access will be subject to the Custodian's security and confidentiality procedures and the terms and conditions of a confidentiality agreement satisfactory to the Custodian.Nothing in this Section 2.5(e) will affect the obligation of the Indenture Trustee or the Custodian to observe any applicable privacy and confidentiality law prohibiting disclosures of information regarding the Obligors and the failure of the Custodian to provide access as a result of such obligations will not constitute a breach of this Section 2.5(e). (f)Effective Period and Termination of Custodian.Ford Credit's appointment as custodian is effective as of the Cutoff Date and will continue until terminated pursuant to this Section 2.5(f).If Ford Credit resigns as Servicer in accordance with Section 6.6 or the Servicer is terminated pursuant to Section 7.1, the appointment of Ford Credit as custodian under this Agreement may be terminated in the same manner as the Servicer may be terminated under Section 7.1.As soon as practicable after any termination of its appointment as custodian, the Custodian will deliver to the Indenture Trustee or its agent or designee the Receivables Files maintained by the Custodian at such place as the Indenture Trustee may reasonably designate.All reasonable costs and expenses incurred in connection with transferring the Receivables Files to the successor custodian and amending this Agreement to reflect such successor as custodian 4 will be paid by the predecessor custodian upon presentation of documentation of such costs and expenses. (g)Servicer's Access to Receivables Files; Indemnity.Notwithstanding any termination of the Custodian pursuant to Section 2.5(f), the Servicer will be entitled to access the Receivables Files and, upon request from the Servicer, the successor custodian will promptly release any document in the Receivables Files to the Servicer.The Issuer will indemnify, defend and hold harmless the Servicer against any and all costs, expenses, losses, claims and liabilities resulting from the failure by a successor custodian to release Receivables Files to the Servicer in a timely manner. (h)Custodian as Nominee Lienholder/Secured Party.For administrative convenience and to further facilitate the servicing of the Receivables by the Servicer, the Issuer appoints Ford Credit, in its capacity as Custodian and Servicer, as nominee lienholder/secured party to act for the benefit and on behalf of the Issuer and the Indenture Trustee with respect to the original certificates of title or such other documents evidencing the security interest of the Issuer in the Financed Vehicles (the "Security Documents").In addition, if the assignment of a Receivable from Ford Credit to the Depositor pursuant to the Purchase Agreement and from the Depositor to the Issuer pursuant to this Agreement is insufficient, without a notation on the related Financed Vehicle's certificate of title, to provide the Issuer a first priority perfect security interest in the related Finance Vehicle, the Custodian, in its capacity as nominee lienholder/secured party, agrees that it is acting as the agent of the Issuer for the purpose of perfecting the security interest of the Issuer in such Financed Vehicle and agrees that Ford Credit's listing as the lienholder/secured party on such certificate of title is in its capacity as agent of the Issuer.The Custodian hereby agrees to serve as nominee lienholder/secured party and agent with respect to the Financed Vehicles and will, as nominee lienholder/secured party and agent: (i) act exclusively for the benefit and on behalf of the Issuer and the Indenture Trustee pursuant to the terms of this Agreement, and (ii) take any and all actions necessary or advisable in order to establish, maintain, preserve and protect the Issuer's security interest in the Financed Vehicles.The Custodian further acknowledges the right of the Issuer to treat the Security Documents in all respects as if the name of the Issuer appeared on such documents as lienholder/secured party in place of Ford Credit's name. ARTICLE III ADMINISTRATION AND SERVICING OF RECEIVABLES AND OTHER TRUST PROPERTY Section 3.1.Appointment; Duties of the Servicer with Respect to the Servicing of the Receivables. (a)Appointment and General Duties.The Issuer appoints Ford Credit to act as the Servicer of the Receivables for the Issuer and the Indenture Trustee.The Servicer will manage, service, administer and collect on the Receivables with reasonable care using that degree of skill and attention that the Servicer exercises with respect to all comparable automotive receivables that it services for itself or others and in accordance with the Credit and Collection Policy.The Servicer's duties will include: 5 (i)collecting and applying all payments made on the Receivables, (ii)investigating delinquencies, (iii)sending invoices and responding to inquiries of Obligors, (iv)processing requests for extensions and modifications, (v)administering payoffs, defaults and delinquencies, (vi)repossessing and then selling the Financed Vehicle securing any Receivable that the Servicer determines is unlikely to eventually be paid in full, (vii)maintaining accurate and complete accounts and computer systems pertaining to servicing the Receivables, (viii)providing to the Custodian copies, or access to, any documents, instruments, notices and correspondence that modify information contained in the Receivables Files, and (ix)furnishing Monthly Investor Reports and any other periodic reports required by the transaction documents. In performing its duties as servicer of the Receivables, the Servicer will comply with all material requirements of federal and State laws and regulations. (b)Collection of Receivable Payments; Extensions, Rebates and Adjustments on Receivables.The Servicer will make reasonable efforts to collect all payments due under the terms of the Receivables. The Servicer may waive any late payment charge or any other fees that may be collected in the ordinary course of servicing a Receivable and may grant extensions, refunds, rebates or adjustments with respect to any Receivable or amend any Receivable, in each case in accordance with the Credit and Collection Policy, except that if the Servicer (i) grants payment extensions on a Receivable that extend the final payment date of the Receivable more than six months past the last original scheduled payment date of any Receivable in the securitized pool, (ii) modifies the Amount Financed under a Receivable, (iii) modifies the APR of a Receivable, or (iv) increases the number of originally scheduled due dates of the Receivable, it will purchase the Receivable in the manner provided in Section 3.2, unless it is required to take such action under law or pursuant to a court order. (c)Maintenance of Security Interests in Financed Vehicles.The Servicer will take all necessary steps to maintain perfection of the security interest created by each Receivable in the related Financed Vehicle.The Issuer authorizes the Servicer to take all actions necessary to continue perfection of such security interest on behalf of the Issuer and the Indenture Trustee if a Financed Vehicle is relocated to another State or for any other reason.Unless required by law or court order, the Servicer will not release any Financed Vehicle from the security interest granted by the related Receivable, except (i) upon payment in full of the Receivable, (ii) in order to receive proceeds from insurance covering such Financed Vehicle, (iii) upon repossession, (iv) 6 upon discounted settlement of the Receivable, or (v) upon abandonment, in each case in accordance with the Credit and Collection Policy. (d)No Impairment.The Servicer will not impair in any material respect the rights of the Issuer or the Indenture Trustee in the Receivables except in accordance with the Credit and Collection Policy or as otherwise permitted by this Agreement. (e)Other Action. (i)Effective as of the date of this Agreement, all Receivables are assigned to the Servicer solely for the purpose of fulfilling the Servicer's duties under this Agreement, including commencement of or participation in legal proceedings to enforce a Receivable or otherwise related to a Receivable.If in any enforcement suit or legal proceeding it is held that the Servicer may not enforce a Receivable on the ground that it is not a real party in interest or a holder entitled to enforce the Receivable, the Owner Trustee, on behalf of the Issuer, will, at the Servicer's expense and direction, assign the Receivable to the Servicer solely for such purpose or take steps to enforce the Receivable, including bringing suit in the names of the Indenture Trustee, the Noteholders, the Issuer or any of them.On request of the Servicer, the Owner Trustee will furnish the Servicer with any powers of attorney and other documents reasonably necessary or appropriate to enable the Servicer to carry out its servicing and administrative duties under this Agreement. (ii)The Servicer is authorized to execute and deliver, on behalf of itself, the Issuer, the Owner Trustee, the Indenture Trustee, the Noteholders, or any of them, any instruments of satisfaction, cancellation, partial or full release or discharge, and any other comparable instruments, with respect to the Receivables and the Financed Vehicles. Section 3.2.Purchase of Receivables Upon Breach by the Servicer. (a)(i)If a Responsible Person of the Servicer has actual knowledge, or receives notice from the Depositor, the Issuer, the Owner Trustee or the Indenture Trustee, of a breach of the covenants set forth in Sections 3.1(c) or (d) and such breach is not cured in all material respects by the end of the second full Collection Period (or, at the Servicer's option, the first full Collection Period) after the Responsible Person obtained actual knowledge or was notified of such breach, the Servicer will purchase each Receivable materially and adversely affected by such breach by remitting the Purchase Amount for such Receivable to the Collection Account on the Business Day preceding the Payment Date after such Collection Period (or, with Rating Agency Confirmation, on such Payment Date). (ii)Upon the occurrence of any of the conditions requiring purchase of a Receivable set forth in Section 3.1(b), the Servicer will repurchase the Receivable affected by such occurrence by remitting the Purchase Amount for such Receivable to the Collection Account on the Business Day preceding the Payment Date after the Collection Period (or, with Rating Agency Confirmation, on such Payment Date) in which such modification is made. 7 (iii)If the Servicer, in its sole discretion, determines that as a result of a computer systems error or computer systems limitation or for any other reason the Servicer is unable to service any Receivable in accordance with the Credit and Collection Policy and the terms of this Agreement, the Servicer may purchase such Receivable by remitting the Purchase Amount for such Receivable to the Collection Account on the Business Date preceding the Payment Date after the Collection Period (or, with Rating Agency Confirmation, on such Payment Date) in which such determination is made. (iv)If Ford Credit is the Servicer, it may remit any Purchase Amounts in accordance with Section 4.3(c). (b)The sole remedy (except as provided in Section 6.3) of the Issuer, the Indenture Trustee, the Owner Trustee and the Secured Parties with respect to a breach of the covenants made by the Servicer in Section 3.1(c) or (d) or the occurrence of a condition specified in Section 3.1(b) is to require the Servicer to purchase the Receivable as set forth in Section 3.2(a).None of the Owner Trustee, the Indenture Trustee, the Servicer, the Depositor or the Administrator will have any duty to conduct an investigation as to the occurrence of any condition requiring the purchase of any Receivable pursuant to Section 3.2(a). (c)When the Purchase Amount is included in Available Funds for a Payment Date or Final Scheduled Payment Date, as applicable, the Issuer will be deemed to have sold and assigned to the Servicer as of the last day of the second preceding Collection Period all of the Issuer's right, title and interest in and to the Receivable purchased by the Servicer pursuant to Section 3.2(a), and all security and documents relating to such Receivable.Such sale will not require any action by the Issuer and will be without recourse, representation or warranty by the Issuer except the representation that the Issuer owns the Receivable free and clear of any Liens other than Permitted Liens.Upon such sale, the Servicer will mark its computer records indicating that any receivable purchased pursuant to Section 3.2(a) is no longer a Receivable and take any action necessary or appropriate to evidence the transfer of ownership of the Purchased Receivable free from any Lien of the Issuer or the Indenture Trustee. Section 3.3.Sales of Charged off Receivables.The Servicer, in its sole discretion, may sell a Receivable that has been charged off in accordance with the Credit and Collection Policy.Proceeds of any such sale allocable to the Receivable will constitute Recoveries.If the Servicer elects to sell any charged off Receivable, such Receivable will be deemed to have been sold and assigned by the Trust to the Servicer immediately prior to the sale by the Servicer.The sole right of the Issuer and the Indenture Trustee with respect to any Receivables sold pursuant to this Section 3.3 will be to receive the Recoveries.Upon such sale, the Servicer will mark its computer records indicating that any such receivable sold is no longer a Receivable and take any action necessary or appropriate to evidence the sale of the receivable free from any Lien of the Issuer or the Indenture Trustee. Section 3.4.Duties of the Servicer with Respect to the Servicing of the Transaction;Annual Reports and Notices. (a)Monthly Investor Report.On or about the 10th day of each calendar month, commencing in the first full month after the Closing Date, the Servicer will deliver to the 8 Owner Trustee, the Note Paying Agent, the Indenture Trustee, the Depositor and the Rating Agencies, a servicing report substantially in the form of Exhibit A (the "Monthly Investor Report") with respect to the preceding Collection Period and the related Payment Date.For the first Collection Period, the Servicer may modify the form of the Monthly Investor Report as appropriate to reflect that the first Collection Period is comprised of two calendar months, including to report the Collections and the performance of the Receivables with respect to each calendar month.A Responsible Person of the Servicer will certify that the information in each Monthly Investor Report is accurate in all material respects. (b)Annual Statement as to Compliance.To the extent required by Regulation AB, the Servicer will deliver to the Depositor, the Owner Trustee, the Indenture Trustee and each Rating Agency within 90 days after the end of each calendar year beginning with the year after the Closing Date, an Officer's Certificate, dated as of December 31 of the preceding calendar year, signed by a Responsible Person of the Servicer to the effect that (i) a review of the Servicer's activities during the preceding calendar year (or, in the case of the first certificate, the portion of the preceding calendar year since the Closing Date) and of its performance under this Agreement has been made under such Responsible Person's supervision and (ii) tosuch Responsible Person's knowledge, based on such review, the Servicer has fulfilled in all material respects all of its obligations under this Agreement throughout such calendar year (or applicable portion of such calendar year), or, if there has been a failure to fulfill any such obligation in any material respect, specifically identifying each such failure known to such Responsible Person and the nature and status of such failure.If the Issuer is not required to file periodic reports under the Exchange Act or otherwise required by law to file an Officer's Certificate of the Servicer as to compliance, the Servicer may deliver such Officer's Certificate on or before April 30 of each calendar year.A copy of the Officer's Certificate referred to in this Section 3.4(b) may be obtained by any Noteholder or Person certifying it is a Note Owner by a request in writing to the Indenture Trustee at its Corporate Trust Office. (c)Notice of Event of Servicing Termination.The Servicer will notify the Depositor, the Owner Trustee, the Indenture Trustee and each Rating Agency of any event that with the giving of notice or lapse of time, or both, would become an Event of Servicing Termination under Section 7.1, no later than five Business Days after a Responsible Person of the Servicer obtains actual knowledge of such event. (d)Compliance with Obligations under Sarbanes-Oxley Act.If directed by the Administrator, the Servicer will prepare, execute and deliver all certificates or other documents required to be delivered by the Issuer pursuant to the Sarbanes-Oxley Act of 2002. (e)Report on Assessment of Compliance with Servicing Criteria and Attestation.The Servicer will: (i)deliver to the Depositor, the Owner Trustee, the Indenture Trustee and each Rating Agency, a report, dated as of December 31 of the preceding calendar year, on its assessment of compliance with the minimum servicing criteria during the preceding calendar year, including disclosure of any identified material instance of non-compliance identified by the Servicer, as specified by Rule 13a-18 and 15d-18 of the Exchange Act and Item 1122 of Regulation AB under the Securities Act; and 9 (ii)cause a firm of registered public accountants that is qualified and independent within the meaning of Rule 2-01 of Regulation S-X under the Securities Act to deliver an attestation report that satisfies the requirements of Rule 13a-18 or Rule 15d-18 under the Exchange Act and Item 1122 of Regulation AB, as applicable, on the assessment of compliance with servicing criteria with respect to the prior calendar year.Such attestation report will be addressed to the board of directors of the Servicer and the Servicer will deliver copies to the Issuer, the Owner Trustee, the Depositor and the Indenture Trustee.Such attestation will be in accordance with Rules 1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and the Exchange Act.The firm may render other services to the Servicer, the Depositor or Ford Credit, but the firm must indicate in each attestation report that it is qualified and independent within the meaning of Rule 2-01 of Regulation S-X under the Securities Act. The reports referred to in this Section 3.4(e) will be delivered within 90 days after the end of each calendar year unless the Issuer is not required to file periodic reports under the Exchange Act or any other law, in which case the reports may be delivered on or before April 30 of each calendar year, beginning in the year after the Closing Date.A copy of the reports referred to in this Section 3.4(e) may be obtained by any Noteholder or Person certifying it is a Note Owner by a request in writing to the Indenture Trustee at its Corporate Trust Office. (f)Delivery of Tax Related Information.To the extent required by law, the Servicer will deliver to the Owner Trustee for distribution to the holder of the Residual Interest information for the preparation of the holder of the Residual Interest's federal and State income tax returns. (g)Termination of Reporting Obligation.The Servicer's obligation to deliver or cause the delivery of reports under this Section 3.4, other than tax reports under Section 3.4(f), will terminate upon the payment in full of the Notes, including by redemption in whole as contemplated by Section 8.1. Section 3.5.Servicer's Fees.On each Payment Date, the Issuer will pay the Servicing Fee to the Servicer in accordance with Section 8.2 of the Indenture.In addition, the Servicer will be entitled to retain all Supplemental Servicing Fees and receive investment earnings (net of investment losses and expenses) on funds deposited into the Bank Accounts during each Collection Period. Section 3.6.Servicer's Expenses.Except as otherwise set forth in this Agreement, the Servicer will pay all expenses incurred by it in connection with its activities under this Agreement, including fees and disbursements of independent accountants, taxes imposed on the Servicer and expenses incurred in connection with distributions and reports.The Servicer may charge Obligors, and be reimbursed, for collection, repossession, transportation and remarketing expenses in accordance with the Credit and Collection Policy. 10 ARTICLE IV TRUST ACCOUNTS; DISTRIBUTIONS; STATEMENTS TO NOTEHOLDERS AND THE DEPOSITOR Section 4.1.Accounts. (a)Collection Account.Pursuant to Section 8.2 of the Indenture, the Indenture Trustee will establish and maintain a segregated trust account in the name "The Bank of New York Mellon as Indenture Trustee, as secured party for Ford Credit Auto Owner Trust 2009-C" at a Qualified Institution (initially the corporate trust department of The Bank of New York Mellon), that is designated as the "Collection Account".The Collection Account will initially be account number 235825.The Collection Account will be under the sole dominion and control of the Indenture Trustee, except that the Servicer may make deposits to and direct the Indenture Trustee to make withdrawals from the Collection Account in accordance with this Agreement.The Servicer may direct the Indenture Trustee to withdraw from the Collection Account and pay to the Indenture Trustee or the Servicer, as applicable, amounts that do not constitute Available Funds for any Collection Period or that were deposited into the Collection Account in error. (b)Principal Payment Account.Pursuant to Section 8.2 of the Indenture, the Indenture Trustee will establish and maintain a segregated trust account at a Qualified Institution that is designated as the "Principal Payment Account".The Principal Payment Account will initially be account number 235827.The Principal Payment Account is established and maintained solely for administrative purposes. (c)Reserve Account. (i)Pursuant to Section 8.2 of the Indenture, the Indenture Trustee will establish and maintain a segregated trust account in the name "The Bank of New York Mellon as Indenture Trustee, as secured party for Ford Credit Auto Owner Trust 2009-C" at a Qualified Institution (initially the corporate trust department of The Bank of New York Mellon), that is designated as the "Reserve Account".The Reserve Account will initially be account number 235826.On the Closing Date, the Depositor will deposit or cause to be deposited the Specified Reserve Balance into the Reserve Account from the net proceeds of the sale of the Notes.The Reserve Account will be under the sole dominion and control of the Indenture Trustee, except that the Servicer may make deposits to and direct the Indenture Trustee to make withdrawals from the Reserve Account in accordance with this Agreement. (ii)The Indenture Trustee will transfer all funds on deposit in the Reserve Account to the Depositor, or if the Depositor has notified the Indenture Trustee of the establishment of the Trust Distribution Account, to the Trust Distribution Account, on the earlier of:(i) the first Payment Date on or after which the Servicer has deposited into the Collection Account the amount specified in Section 8.1(a) in connection with its exercising its option to acquire the Trust Property pursuant to Section 8.1 and (ii) the date on which the Note Balance of the Notes and of all other amounts owing or to be distributed to the Secured Parties under the Indenture and this Agreement are paid in full. 11 (d)[Reserved]. (e)Benefit of Accounts; Deposits and Withdrawals.The Collection Account and the Reserve Account and all amounts, securities, investments, financial assets and other property deposited in or credited to them will be held by the Indenture Trustee as secured party for the benefit of the Secured Parties and, after payment in full of the Notes, as agent of the Issuer and as part of the Trust Property.All deposits to and withdrawals from the Collection Account, the Principal Payment Account and the Reserve Account will be made in accordance with the Basic Documents. (f)Maintenance of Accounts.If an institution maintaining one of the Bank Accounts ceases to be a Qualified Institution, the Servicer, with respect to the Collection Account and the Principal Payment Account, or the Depositor, with respect to the Reserve Account, will, with the Indenture Trustee's or Owner Trustee's assistance as necessary, within 30 calendar days, move such Bank Account to a Qualified Institution. (g)Compliance.Each Bank Account will be established and maintained pursuant to the Control Agreement.The Servicer, with respect to the Collection Account and the Principal Payment Account, and the Depositor, with respect to the Reserve Account, will ensure that the Control Agreement establishing each Bank Account requires the Qualified Institution maintaining each such account to comply with entitlement orders (as defined in Article 8 of the UCC) originated by the Indenture Trustee without further consent of the Issuer for so long as the Notes are Outstanding and to act as a securities intermediary in accordance with the UCC. (h)Trust Distribution Account.The Depositor may cause the Owner Trustee to establish and maintain a segregated trust account in the name "U.S. Bank Trust National Association as Owner Trustee," that is designated as the "Trust Distribution Account" and will promptly notify the Owner Trustee and the Indenture Trustee after the establishment of the Trust Distribution Account.The Trust Distribution Account will be under the sole dominion and control of the Owner Trustee, except that the Indenture Trustee may make deposits to the Trust Distribution Account in accordance with the Basic Documents.All deposits to and withdrawals from the Trust Distribution Account will be made in accordance with the Indenture and the Trust Agreement. Section 4.2.Investment of Funds on Deposit in the Bank Accounts. (a)For so long as no Default or Event of Default has occurred and is continuing, funds on deposit in the Collection Account (but not amounts in the Principal Payment Account) and in the Reserve Account will, to the extent permitted by law, be invested in Permitted Investments by the Qualified Institution maintaining such accounts as directed by the Servicer with respect to the Collection Account, and as directed by the Depositor or by any Person appointed by the Depositor with respect to the Reserve Account, in each case without requiring any action by the Indenture Trustee.The Servicer and the Depositor, as applicable, may direct the Indenture Trustee to consent, vote, waive or take any other action, or not to take any such action, with respect to any matters available to the holder of such Permitted Investments. 12 (b)If (i) the Servicer, with respect to the Collection Account and the Principal Payment Account, or the Depositor, with respect to the Reserve Account, fails to give investment directions for any funds on deposit in a Bank Account to the Qualified Institution maintaining such Bank Account by 11:00 a.m. New York time (or such other time as may be agreed by the Issuer and such Qualified Institution) on the Business Day preceding a Payment Date or (ii) a Default or Event of Default has occurred and is continuing with respect to the Notes and the Indenture Trustee has provided notice to the Qualified Institution maintaining such Bank Account, the Qualified Institution maintaining such Bank Account will, pursuant to the Control Agreement, to the fullest extent practicable, invest and reinvest funds on deposit in such Bank Account in one or more investments described in clause (b) of the definition of Permitted Investments. (c)Permitted Investments of funds on deposit in the Collection Account (or any reinvestments of such Permitted Investments) will mature no later than the Business Day preceding the Payment Date on which such Collections are required to be distributed under the Indenture.Permitted Investments of funds on deposit in the Reserve Account will mature no later than the Business Day preceding the first Payment Date on which Collections are required to be distributed following the date of investment, except that such funds may be invested in Permitted Investments that will not mature before the next Payment Date if Rating Agency Confirmation has been obtained with respect to the investment.Permitted Investments will be held to their maturity, except that Permitted Investments may be sold or disposed of before their maturity in connection with the sale or liquidation of the Collateral following an Event of Default as provided in Section 5.6 of the Indenture.All interest and other income (net of losses and investment expenses) on funds on deposit in the Bank Accounts will be paid to the Servicer on each Payment Date pursuant to Section 3.5. (d)None of the Depositor, the Servicer or the Qualified Institution maintaining any Bank Account will be liable for the selection of Permitted Investments or for investment losses incurred thereon (other than in the capacity as obligor thereon, if applicable). (e)Neither the Servicer, with respect to the Collection Account and the Principal Payment Account, nor the Depositor, with respect to the Reserve Account, will direct the Qualified Institution maintaining such account to make any investment of any funds or to sell any investment held in such account unless the security interest Granted and perfected in such account in favor of the Indenture Trustee will continue to be perfected in such investment or the proceeds of such sale, in each case without any further action by any Person. (f)With respect to funds on deposit in the Bank Accounts: (i)any such funds or property in such accounts that is a "financial asset" as defined in Section 8-102(a)(9) of the UCC will be physically delivered to, or credited to an account in the name of, the Qualified Institution maintaining the applicable account in accordance with such institution's customary procedures such that the institution establishes a "securities entitlement" in favor of the Indenture Trustee with respect to such funds or property; and 13 (ii)any funds or property that are held in deposit accounts will be held solely in the name of the Indenture Trustee at one or more depository institutions having the Required Ratings, each such deposit account will be subject to the exclusive custody and control of the Indenture Trustee and the Indenture Trustee will have sole signature authority with respect to each such deposit account. (g)The Servicer, with respect to the Collection Account and the Principal Payment Account, and the Depositor, with respect to the Reserve Account, will ensure that the Qualified Institution maintaining each such account, in its capacity as securities intermediary, agrees in the Control Agreement that each item of property credited to each such account will be treated as a "financial asset" within the meaning of Section 8-102(a)(9) of the UCC. Section 4.3.Remittances. (a)If Ford Credit's short term unsecured debt is rated at least "P-1" by Moody's and "F1" by Fitch (this rating requirement, the "Monthly Remittance Required Ratings"), Ford Credit may remit Collections on the Business Day preceding each Payment Date and Final Scheduled Payment Date, or with Rating Agency Confirmation, on each Payment Date or Final Scheduled Payment Date. (b)If Ford Credit's short term unsecured debt is not rated at least equal to the Monthly Remittance Required Ratings or an Event of Servicing Termination occurs: (i)on the Closing Date, the Servicer will remit to the Collection Account all amounts received and applied as interest or principal on the Receivables in accordance with the Credit and Collection Policy during the period from the Cutoff Date to two Business Days preceding the Closing Date; and (ii)on and after the Closing Date, Ford Credit will remit to the Collection Account all amounts received and applied as interest or principal on the Receivables in accordance with the Credit and Collection Policy within two Business Days after such application. (c)If Ford Credit is the Servicer and for any Payment Date or Final Scheduled Payment Date, the sum of (i) Collections for the related Collection Period, plus (ii) Purchase Amounts for such Payment Date or Final Scheduled Payment Date, exceeds the amounts remitted pursuant to Section 4.3(b) for the related Collection Period, Ford Credit will remit an amount equal to such excess to the Collection Account on the Business Day preceding such Payment Date, or with Rating Agency Confirmation, on such Payment Date.If, for any Payment Date or for such Final Scheduled Payment Date, the amounts remitted pursuant to Section 4.3(b) for the related Collection Period exceed the sum of (i) Collections for the related Collection Period, plus (ii) Purchase Amounts for such Payment Date or Final Scheduled Payment Date, the Indenture Trustee will pay to Ford Credit an amount equal to such excess within two Business Days of Ford Credit's request, but in no event later than such Payment Date or Final Scheduled Payment Date.Upon the Indenture Trustee's request, Ford Credit will provide the Indenture Trustee reasonable support for Ford Credit's calculation of the amounts to be remitted or paid pursuant to this Section 4.3(c). 14 (d)Ford Credit may make the remittances pursuant to this Section 4.3 net of Servicing Fees to be paid to Ford Credit.Nonetheless, the Servicer will account for all of the above described remittances and distributions in the Monthly Investor Report as if the amounts were remitted, deposited and/or transferred separately. (e)If Ford Credit (or a successor of Ford Credit pursuant to Section 6.4) is not the Servicer, the Servicer will be required to remit Collections to the Collection Account within two Business Days after receipt and application. (f)Pending deposit into the Collection Account, amounts collected by the Servicer may be used by the Servicer at its own risk and for its own benefit and will not be segregated from its own funds. Section 4.4.Calculations and Distributions; Withdrawals from the Reserve Account. (a)On or before each Determination Date, the Servicer will calculate the Reserve Account Draw Amount for the following Payment Date and will instruct the Indenture Trustee to withdraw from the Reserve Account and deposit the Reserve Account Draw Amount into the Collection Account on or before such Payment Date. (b)On or before each Determination Date, the Servicer will instruct the Indenture Trustee (based on the most recent Monthly Investor Report) to make the withdrawals, deposits, distributions and payments required to be made on the following Payment Date pursuant to Section 8.2 of the Indenture. ARTICLE V THE DEPOSITOR Section 5.1.Representations and Warranties of the Depositor.The Depositor represents and warrants to the Issuer as of the date of this Agreement and as of the Closing Date, on which the Issuer is relying in acquiring the Trust Property and which will survive the sale of the Trust Property to the Issuer and the pledge of the Trust Property by the Issuer to the Indenture Trustee pursuant to the Indenture: (a)Organization and Qualification.The Depositor is duly organized and validly existing as a limited liability company in good standing under the laws of the State of Delaware.The Depositor is qualified as a foreign limited liability company in good standing and has obtained all necessary licenses and approvals in all jurisdictions in which the ownership or lease of its properties or the conduct of its activities requires such qualification, license or approval, unless the failure to obtain such qualifications, licenses or approvals could not reasonably be expected to have a material adverse effect on the Depositor's ability to perform its obligations under this Agreement or the other Basic Documents to which it is a party. (b)Power, Authorization and Enforceability.The Depositor has the power and authority to execute deliver and perform the terms of each of the Basic Documents to which it is a party and to acquire, own and sell the Receivables and the other Trust Property and has duly authorized the sale of the Receivables andother Trust Property to the Issuer by all necessary 15 action.The Depositor has authorized the execution, delivery and performance of the terms of each of the Basic Documents to which it is a party.Each of the Basic Documents to which the Depositor is a party is the legal, valid and binding obligation of the Depositor enforceable against the Depositor, except as may be limited by insolvency, bankruptcy, reorganization or other laws relating to the enforcement of creditors' rights or by general equitable principles. (c)Valid Sale.This Agreement evidences a valid sale of the Trust Property from the Depositor to the Issuer, enforceable against creditors of and purchasers from the Depositor. (d)No Conflicts and No Violation.The consummation of the transactions contemplated by the Basic Documents to which the Depositor is a party and the fulfillment of the terms of the Basic Documents to which the Depositor is a party will not (i) conflict with or result in a breach of the terms or provisions of, or constitute a default under any indenture, mortgage, deed of trust, loan agreement, guarantee or similar agreement or instrument under which the Depositor is a debtor or guarantor, (ii) result in the creation or imposition of any Lien upon any of the properties or assets of the Depositor pursuant to the terms of any such indenture, mortgage, deed of trust, loan agreement, guarantee or similar agreement or instrument (other than this Agreement), (iii) violate the Certificate of Formation or Limited Liability Company Agreement of the Depositor, or (iv) violate any law or, to the Depositor's knowledge, any order, rule or regulation applicable to the Depositor of any court or of any federal or State regulatory body, administrative agency or other governmental instrumentality having jurisdiction over the Depositor or its properties, in each case which conflict, breach, default, Lien, or violation would reasonably be expected to have a material adverse effect on the Depositor's ability to perform its obligations under the Basic Documents. (e)No Proceedings.To the Depositor's knowledge, there are no proceedings or investigations pending or overtly threatened in writing, before any court, regulatory body, administrative agency, or other governmental instrumentality having jurisdiction over the Depositor or its properties: (i) asserting the invalidity of any of the Basic Documents or the Notes, (ii) seeking to prevent the issuance of the Notes or the consummation of any of the transactions contemplated by any of the Basic Documents, (iii) seeking any determination or ruling that would reasonably be expected to have a material adverse effect on the Depositor's ability to perform its obligations under, or the validity or enforceability of, any of the Basic Documents or the Notes, or (iv) relating to Ford Credit or the Depositor that would reasonably be expected to (A) affect the treatment of the Notes as indebtedness for U.S. federal income or Applicable Tax State income or franchise tax purposes, (B) be deemed to cause a taxable exchange of the Notes for U.S. federal income tax purposes, (C) cause the Issuer to be treated as an association or publicly traded partnership taxable as a corporation for U.S. federal income tax purposes, or (D) cause the Issuer to incur Michigan Single Business Tax liability other than such proceedings that would not reasonably be expected to have a material adverse effect upon the Depositor or materially and adversely affect the performance by the Depositor of its obligations under, or the validity and enforceability of, the Basic Documents or the Notes. (f)Valid Security Interest.This Agreement creates a valid and continuing security interest (as defined in the applicable UCC) in the Trust Property in favor of the Issuer 16 that is prior to all other Liens other than Permitted Liens and is enforceable as such against all other creditors of and purchasers from the Depositor. Section 5.2.Liability of the Depositor.The Depositor will be liable in accordance with this Agreement only to the extent of the obligations specifically undertaken by the Depositor under this Agreement. (a)The Depositor will not be liable to the Issuer, the Owner Trustee, the Indenture Trustee, the Noteholders, the Servicer or any other Person for any action taken, or not taken, in good faith pursuant to this Agreement or for errors in judgment.All such liability is expressly waived and released as a condition of, and consideration for, the execution of this Agreement by the Depositor and the issuance of the Notes.Notwithstanding the preceding two sentences, this Section 5.2 will not protect the Depositor against any liability that would otherwise be imposed by reason of Depositor's, willful misconduct, bad faith or negligence in the performance of its duties under this Agreement. (b)The Depositor will pay any and all taxes levied or assessed upon the Issuer or upon all or any part of the Trust Property. (c)The Depositor and any officer, director, employee or agent of the Depositor may rely in good faith on the advice of counsel or on any document believed to be genuine and to have been executed by the proper party in respect of any matters arising under this Agreement. (d)The Depositor will be under no obligation to appear in, prosecute or defend any legal action that is unrelated to its obligations under this Agreement and that, in its opinion, may cause it to incur any expense or liability. Section 5.3.Merger or Consolidation of, or Assumption of the Obligations of, the Depositor.Any Person (a) into which the Depositor is merged or consolidated, (b) resulting from any merger or consolidation to which the Depositor is a party or (c) succeeding to the business of the Depositor, if more than 50% of the voting stock or voting power and 50% or more of the economic equity of such Person is owned, directly or indirectly, by Ford Motor Company, will be the successor to the Depositor under this Agreement without the execution or filing of any document or any further act except those actions required under this Section 5.3.Within 15 Business Days after any such merger, consolidation or succession such Person will (i) execute an agreement of assumption to perform every obligation of the Depositor under this Agreement, (ii) deliver to the Owner Trustee and the Indenture Trustee an Officer's Certificate and an Opinion of Counsel each stating that such merger, consolidation or succession and such agreement of assumption comply with this Section 5.3, (iii) deliver to the Owner Trustee and the Indenture Trustee an Opinion of Counsel to the effect that either (A) upon the later of the attachment of the security interest and the filing of the necessary financing statements, the security interest in favor of the Issuer in the Trust Property and the Indenture Trustee in the Collateral will be perfected, or (B) no such action is necessary to preserve and protect such security interest, and (iv) provide notice of such merger, consolidation or succession to the Rating Agencies. 17 Section 5.4.Depositor May Own Notes.The Depositor and any Affiliate of the Depositor, in its individual or any other capacity, may become the owner or pledgee of Notes with the same rights as it would have if it were not the Depositor or an Affiliate of the Depositor except as otherwise provided in any Basic Document.Notes owned by or pledged to the Depositor or any Affiliate of the Depositor will have an equal and proportionate benefit under the Basic Document, without preference, priority or distinction, except as otherwise provided in any Basic Document. Section 5.5.Depositor's Designation of the Rating Agencies.The Depositor designates Fitch and Moody's as the Rating Agencies rating the Notes. ARTICLE VI THE SERVICER Section 6.1.Representations and Warranties of the Servicer.The Servicer represents and warrants to the Issuer as of the date of this Agreement, on which the Issuer is relying in acquiring the Trust Property and which will survive the sale of the Trust Property to the Issuer and the pledge of the Trust Property by the Issuer to the Indenture Trustee pursuant to the Indenture: (a)Organization and Qualification.The Servicer is duly organized and validly existing as a limited liability company in good standing under the laws of the State of Delaware.The Servicer is qualified as a foreign limited liability company in good standing and has obtained all necessary licenses and approvals in all jurisdictions in which the ownership or lease of its properties or the conduct of its activities requires such qualification, license or approval, unless the failure to obtain such qualifications, licenses or approvals would not reasonably be expected to have a material adverse effect on the Servicer's ability to perform its obligations under this Agreement or the other Basic Documents to which it is a party. (b)Power, Authorization and Enforceability.The Servicer has the power and authority to execute deliver and perform the terms of each of the Basic Documents to which it is a party and to acquire, own, hold, service and sell the Receivables and to hold the Receivables Files as custodian on behalf of the Issuer and the Indenture Trustee.The Servicer has authorized the execution, delivery and performance of the terms of each of the Basic Documents to which it is a party.Each of the Basic Documents to which the Servicer is a party is the legal, valid and binding obligation of the Servicer enforceable against the Servicer, except as may be limited by insolvency, bankruptcy, reorganization or other laws relating to the enforcement of creditors' rights or by general equitable principles. (c)No Conflicts and No Violation.The consummation of the transactions contemplated by the Basic Documents to which the Servicer is a party and the fulfillment of the terms of the Basic Documents to which the Servicer is a party will not (i) conflict with or result in a breach of the terms or provision of, or constitute a default under any indenture, mortgage, deed of trust, loan agreement, guarantee or similar agreement or instrument under which the Servicer is a debtor or guarantor, (ii) result in the creation or imposition of any Lien upon any of the properties or assets of the Servicer pursuant to the terms of any such indenture, mortgage, deed of trust, loan agreement, guarantee or similar agreement, (iii) violate the Certificate of 18 Formation or the Limited Liability Company Agreement of the Servicer, or (iv) violate any law or, to the Servicer's knowledge, any order, rule or regulation applicable to the Servicer of any court or of any federal or state regulatory body, administrative agency or other governmental instrumentality having jurisdiction over the Servicer or its properties; in each case, which conflict, breach, default, Lien, or violation would reasonably be expected to have a material adverse effect on the Servicer's ability to perform its obligations under the Basic Documents. (d)No Proceedings.To the Servicer's knowledge, there are no proceedings or investigations pending or overtly threatened in writing before any court, regulatory body, administrative agency, or other governmental instrumentality having jurisdiction over the Servicer or its properties: (i) asserting the invalidity of any of the Basic Documents or the Notes, (ii) seeking to prevent the issuance of the Notes or the consummation of any of the transactions contemplated by any of the Basic Documents, (iii) seeking any determination or ruling that would reasonably be expected to have a material adverse effect on the Servicer's ability to perform its obligations under, or the validity or enforceability of, any of the Basic Documents or the Notes, or (iv) relating to the Servicer that would reasonably be expected to (A) affect the treatment of the Notes as indebtedness for U.S. federal income or Applicable Tax State income or franchise tax purposes, (B) be deemed to cause a taxable exchange of the Notes for U.S. federal income tax purposes, (C) cause the Issuer to be treated as an association or publicly traded partnership taxable as a corporation for U.S. federal income tax purposes, or (D) cause the Issuer to incur Michigan Single Business Tax liability other than such proceedings that, to the Servicer's knowledge, would not reasonably be expected to have a material adverse effect upon the Servicer and its subsidiaries considered as a whole or materially and adversely affect the performance by the Servicer of its obligations under, or the validity and enforceability of, any of the Basic Documents or the Notes. Section 6.2.Liability of the Servicer. (a)The Servicer will be liable to the Issuer, the Owner Trustee, the Indenture Trustee, the Noteholders and to the Depositor only to the extent of the obligations specifically undertaken by the Servicer under this Agreement.All other liability is expressly waived and released as a condition of, and consideration for, the execution of this Agreement by the Servicer.This Section 6.2 will not protect the Servicer against any liability that would otherwise be imposed by reason of the Servicer's willful misconduct, bad faith or negligence in the performance of its duties under this Agreement.The Servicer and any subservicer may rely in good faith on any document of any kind that appears on its face to be properly executed and submitted by any Person with respect to any matters arising under this Agreement. (b)The obligations of the Servicer under this Agreement are solely corporate obligations of the Servicer, and no recourse may be taken, directly or indirectly, with respect to the obligations of the Servicer against any owner, beneficiary, agent, officer, director, or employee of the Servicer in their individual capacities except for any liability that would otherwise be imposed by reason of such Person's willful misconduct, bad faith or negligence in the performance of its duties. (c) The Servicer will not be under any obligation to appear in, prosecute or defend any legal action that is not incidental to its duties to service the Receivables in accordance 19 with this Agreement and that in its opinion may involve it in any expense or liability.The Servicer may in its sole discretion (but will not be required to) undertake any legal action that it may deem necessary or desirable to protect the interests of the Noteholders or the Depositor under the Basic Documents.In such event, the legal expenses, costs and liabilities of such action and any liability resulting from such action will be expenses, costs and liabilities of the Servicer. (d)The Servicer will not be in default under this Agreement if it is unable to perform any of its obligations as a result of an act of God, act of war, terrorism, fires, earthquake or other natural disaster.The Servicer will make commercially reasonable efforts to resume the performance of its obligations under this Agreement as soon as reasonably practicable after any such event. Section 6.3.Indemnities of the Servicer. (a)The Servicer will indemnify, defend and hold harmless the Issuer, the Owner Trustee and the Indenture Trustee, and their respective officers, directors, employees and agents from and against any and all costs, losses, claims and liabilities arising out of, or imposed upon any such Person through the Servicer's (including in its capacity as Custodian) willful misconduct, bad faith or negligence (except for errors in judgment) in the performance of its duties under any Basic Document to which it is a party. (b)Promptly upon receipt by the Issuer, the Owner Trustee or the Indenture Trustee or any of their respective officers, directors, employees and agents (each, for purposes of this Section 6.3(b), an "Indemnified Person") of notice of the commencement of any Proceeding against any such Indemnified Person, such Indemnified Person will, if a claim in respect of such Proceeding will be made against the Servicer under this Section 6.3, notify the Servicer of the commencement of such Proceeding.The Servicer may participate in and assume the defense and settlement of any such Proceeding at the Servicer's expense.No settlement of such Proceeding may be made without the approval of the Servicer and such Indemnified Person, which approvals will not be unreasonably withheld, delayed or conditioned.The Servicer's indemnification obligation will include the reasonable fees and expenses of counsel and the expenses of litigation.After notice from the Servicer to such Indemnified Person of the Servicer's intention to assume the defense of such Proceeding with counsel reasonably satisfactory to such Indemnified Person, and so long as the Servicer so assumes the defense of such Proceeding in a manner reasonably satisfactory to such Indemnified Person, the Servicer will not be liable for any legal expenses of counsel to such Indemnified Person unless there is a conflict between the interests of the Servicer and such Indemnified Person, in which case the Servicer will pay for the separate counsel to such Indemnified Person. (c)For purposes of this Section 6.3, if the Servicer is terminated pursuant to Section 7.1 or if the Servicer resigns pursuant to Section 6.6, such Servicer will be deemed to continue to be the Servicer until a Successor Servicer (other than the Indenture Trustee) has assumed the obligations of the Servicer in accordance with Section 7.2. (d)The Servicer's obligations under this Section 6.3 with respect to the period such Person was (or was deemed to be) the Servicer will survive the termination of or resignation by such Person as Servicer, the termination of this Agreement and the resignation or removal of 20 the Owner Trustee or the Indenture Trustee or the termination of the Issuer.If the Servicer makes any indemnity payments pursuant to this Section 6.3 and the Person to or on behalf of whom such payments are made thereafter collects any of such amounts from others, such Person will promptly repay such amounts to the Servicer, without interest. Section 6.4.Merger or Consolidation of, or Assumption of the Obligations of, the Servicer;Assignment to Affiliate.Any Person (a) into which the Servicer is merged or consolidated, (b) resulting from any merger or consolidation to which the Servicer is a party, (c) succeeding to the business of the Servicer, or (d) that is an Affiliate of the Servicer to whom the Servicer has assigned this Agreement, will be the successor to the Servicer under this Agreement without the execution or filing of any document or any further act except those actions required under this Section 6.4.Within 15 Business Days after any such merger, consolidation, succession or assignment, such Person will (i) execute an agreement of assumption to perform every obligation of the Servicer under this Agreement, (ii) deliver to the Owner Trustee and the Indenture Trustee an Officer's Certificate and an Opinion of Counsel each stating that such merger, consolidation, succession or assignment and such agreement of assumption comply with this Section 6.4, (iii) deliver to the Owner Trustee and the Indenture Trustee an Opinion of Counsel to the effect that either (A) upon the later of the attachment of the security interest and the filing of the necessary financing statements, the security interest in favor of the Issuer in the Trust Property and the Indenture Trustee in the Collateral will be perfected, or (B) no such action is necessary to preserve and protect such security interest, and (iv) provide notice of such merger, consolidation, succession or assignment to the Rating Agencies. Section 6.5.Delegation of Duties.So long as Ford Credit acts as Servicer or Custodian, the Servicer or Custodian may without notice or consent delegate any or all of its duties under this Agreement to Ford Motor Company or any company or other business entity of which Ford Motor Company owns, directly or indirectly, more than 50% of the voting stock or voting power and 50% or more of the economic equity.The Servicer or Custodian may perform any of its duties through subcontractors.No such delegation or subcontracting will relieve the Servicer or Custodian of its responsibilities with respect to such duties and the Servicer will remain primarily responsible with respect to such duties.The Servicer or Custodian will be responsible for the fees of any such subcontractors. Section 6.6.Ford Credit Not to Resign as Servicer.Neither Ford Credit nor any successor Servicer will resign as Servicer under this Agreement except upon determining that the performance of its duties under this Agreement is no longer permissible under law.Notice of any determination permitting the resignation of Ford Credit as Servicer or a successor Servicer will be delivered to the Owner Trustee and the Indenture Trustee as soon as practicable (and, if not given in writing, will be confirmed in writing as soon as practicable).Any determination permitting the resignation of Ford Credit as Servicer or a successor Servicer will be evidenced by an Opinion of Counsel to such effect delivered to the Owner Trustee and the Indenture Trustee with or promptly following delivery of such notice. Section 6.7.Servicer May Own Notes.The Servicer and any Affiliate of the Servicer, in its individual or any other capacity, may become the owner or pledgee of Notes with the same rights as it would have if it were not the Servicer or an Affiliate of the Servicer, except as otherwise provided in any Basic Document.Notes owned by or pledged to the Servicer or any 21 Affiliate of the Servicer will have an equal and proportionate benefit under the Basic Document, without preference, priority or distinction, except as otherwise provided in any Basic Document. ARTICLE VII SERVICING TERMINATION Section 7.1.Events of Servicing Termination. (a)The occurrence and continuation of any of the following events will be an "Event of Servicing Termination": (i)Any failure by the Servicer to deliver to the Owner Trustee or the Indenture Trustee any proceeds or payment required to be delivered under this Agreement that continues for a period of five Business Days after the earlier of the date on which (x) notice of such failure is given to the Servicer by the Owner Trustee or the Indenture Trustee, or (y) a Responsible Person of the Servicer learns of such failure, unless: (1)(A) such failure is caused by an event outside the control of the Servicer that the Servicer could not have avoided through the exercise of due care, (B) such failure does not continue for more than ten Business Days after the earlier of the date on which notice of such failure is given to the Servicer by the Owner Trustee or the Indenture Trustee or a Responsible Person of the Servicer learns of such failure, (C) during such period the Servicer uses all commercially reasonable efforts to perform its obligations under this Agreement, and (D) the Servicer provides the Owner Trustee, the Indenture Trustee, the Depositor and the Noteholders with prompt notice of such failure that includes a description of the Servicer's efforts to remedy such failure, or (2)(A) such failure would not reasonably be expected to, or upon investigation and quantification does not, result in the failure in paying or depositing an amount greater than 0.05% of the sum of the Note Balances of all Notes, and (B) such failure does not continue for more than (i) if the Servicer's long-term debt is rated investment grade by all Rating Agencies rating the Notes, 90 days after a Responsible Person of the Servicer learns of such failure, or (ii) if the Servicer's long-term debt is not so rated, 90 days after such failure, (ii)Any failure by the Servicer to observe or to perform in any material respect any other covenants or agreements of the Servicer set forth in this Agreement, which failure materially and adversely affects the rights of the Noteholders and continues for 90 days after the Servicer receives notice of such failure from the Owner Trustee, the Indenture Trustee or the Noteholders of at least 25% of the Note Balance of the Controlling Class, or (iii)The occurrence of an Insolvency Event with respect to the Servicer. 22 (b)If an Event of Servicing Termination occurs, the Indenture Trustee will promptly notify each Rating Agency.So long as such Event of Servicing Termination has not been remedied, either the Indenture Trustee or the Noteholders of at least a majority of the Note Balance of the Controlling Class (or, if no Notes are Outstanding, the Owner Trustee, at the direction of the holder of the Residual Interest), by notice to the Servicer and the Rating Agencies (and to the Indenture Trustee and the Owner Trustee if given by the Noteholders), may terminate all of the rights and obligations (other than those set forth in Section 6.2 and Section 6.3) of the Servicer under this Agreement.Upon the receipt by the Servicer of such notice (or such later date as may be specified in such notice of termination), all authority and power of the Servicer under this Agreement will pass to and be vested in the Indenture Trustee or such Successor Servicer as may be appointed under Section 7.2.In such event, the Indenture Trustee and the Owner Trustee are authorized to execute and deliver, on behalf of the predecessor Servicer, as attorney-in-fact or otherwise, any and all documents and other instruments, and to do or accomplish all other acts or things necessary or appropriate to effect the termination of the predecessor Servicer and to complete the transfer of the Receivables Files and related documents to the Indenture Trustee or the successor Servicer or the successor Custodian. (c)Upon termination of the Servicer under this Section 7.1 or the Servicer's resignation under Section 6.6, the predecessor Servicer will cooperate with the Indenture Trustee, the Owner Trustee and the Successor Servicer in effecting the termination of the responsibilities and rights of the predecessor Servicer under this Agreement, including, as soon as practicable, the transfer to the Indenture Trustee or such Successor Servicer of all cash amounts that are held by the predecessor Servicer for deposit, or thereafter received with respect to a Receivable and the delivery of the Receivables Files and the related accounts and records maintained by the Servicer.In no event, however, will the Servicer be obligated to provide, license or assign its processes, procedures, models, servicing software or other applications to any Successor Servicer or any other third party, or provide anything covered by a restriction on transfer or assignment or a confidentiality agreement.All reasonable costs and expenses (including attorneys' fees) incurred by the Indenture Trustee, the Owner Trustee and the Successor Servicer associated with (i) the transition of servicing duties to the Successor Servicer, and (ii) amending this Agreement to reflect a succession of the Servicer pursuant to this Section 7.1 will be paid by the predecessor Servicer upon presentation of reasonable documentation of such costs and expenses. Section 7.2.Appointment of Successor Servicer. (a)If the Servicer is terminated pursuant to Section 7.1, it will continue to perform its functions as Servicer under this Agreement until the date specified in the notice of termination.If the Servicer resigns pursuant to Section 6.6, it will continue to perform its functions as Servicer under this Agreement until (i) if the resigning Servicer is Ford Credit, the earlier to occur of (A) the Indenture Trustee or a Successor Servicer assuming the responsibilities and obligations of Ford Credit as Servicer in accordance with this Section 7.2 and as the Administrator in accordance with Section 5.2 of the Administration Agreement, or (B) the date upon which any regulatory authority requires such resignation, and (ii) if the resigning Servicer is not Ford Credit, the earlier to occur of (A) the date 45 days from the delivery to the Indenture Trustee and the Owner Trustee of the notice of such resignation in accordance with Section 23 or (B) the date upon which the Servicer is legally unable to act as Servicer as specified in the notice of resignation and accompanying Opinion of Counsel. (b)If the Servicer resigns or is terminated under this Agreement, the Indenture Trustee will (i) provide notice of such termination or resignation to the Issuer, and (ii) as promptly as possible, appoint an institution having a net worth of not less than $50,000,000 whose business includes the servicing of motor vehicle receivables, as the successor to the Servicer under this Agreement.Such successor will accept its appointment (including its appointment as Administrator under the Administration Agreement as set forth in Section 7.2(d)) by (x) entering into a servicing agreement with the Issuer having substantially the same provisions as the provisions of this Agreement applicable to the Servicer, in a form acceptable to the Owner Trustee and the Indenture Trustee, and (y) delivering a copy of such servicing agreement to the Indenture Trustee and the Issuer (such a successor, a "Successor Servicer").Promptly following a Successor Servicer's acceptance of its appointment, the Indenture Trustee will notify the Issuer of such appointment, specifying in such notice the name and address of the Successor Servicer. (c)If no Person has accepted its appointment as Successor Servicer when the predecessor Servicer ceases to act as Servicer in accordance with this Section 7.2, the Indenture Trustee, without further action, will be automatically appointed the Successor Servicer.However, if the Indenture Trustee is unwilling or legally unable to act as Successor Servicer, it will appoint, or petition a court of competent jurisdiction to appoint, an institution having a net worth of not less than $50,000,000 whose business includes the servicing of motor vehicle receivables, as successor.The Indenture Trustee will be released from its duties and obligations as Successor Servicer on the date that a new servicer enters into a servicing agreement with the Issuer and delivers a copy of such servicing agreement to the Indenture Trustee and the Issuer as provided in Section 7.2(b). (d)Upon acceptance of its appointment as Successor Servicer, the Successor Servicer will (i) be the successor in all respects to the predecessor Servicer and will be subject to all of the responsibilities, duties, and liabilities following such Successor Servicer's appointment placed on the predecessor Servicer relating to such predecessor Servicer's performance of its duties as Servicer, and (ii) become the Administrator under the Administration Agreement in accordance with Section 5.2 of the Administration Agreement. (e)In connection with any appointment of a Successor Servicer, the Indenture Trustee may make such arrangements for the compensation of such Successor Servicer out of payments on Receivables as it and such Successor Servicer may agree; provided that no such compensation will be in excess of the amount paid to the predecessor Servicer under this Agreement.The Indenture Trustee and such Successor Servicer will take such action, consistent with this Agreement, as will be necessary to effectuate any such succession. (f) If the Indenture Trustee succeeds to the Servicer's duties as provided in Section 7.2(c), it will do so in its individual capacity and not in its capacity as Indenture Trustee and, accordingly, Article VI of the Indenture will be inapplicable to the Indenture Trustee in its duties as Successor Servicer.In case the Indenture Trustee becomes Successor Servicer pursuant to Section 7.2(c), the Indenture Trustee will be entitled to appoint as Servicer any one of its 24 Affiliates; provided that the Indenture Trustee, in its capacity as Successor Servicer, will be liable for the actions and omissions of such Affiliate in its capacity as Servicer. Section 7.3.Notification to Secured Parties and the Holder of the Residual Interest.Upon any termination of the Servicer, or appointment of a Successor Servicer pursuant to this Article VII, the Indenture Trustee will promptly notify the Secured Parties and each Rating Agency, and the Owner Trustee will promptly notify the holder of the Residual Interest. Section 7.4.Waiver of Events of Servicing Termination.The Noteholders of at least a majority of the Note Balance of the Controlling Class or, if no Notes are Outstanding, the Owner Trustee, at the direction of the holder of the Residual Interest, may waive any Event of Servicing Termination and its consequences, except an event resulting from the failure to make any required deposits to or payments from any of the Bank Accounts in accordance with this Agreement that resulted in an Event of Default in the payment of principal or interest on any of the Notes (other than an Event of Default relating to failure to pay principal due only by reason of acceleration) under the Indenture.Upon any such waiver of an Event of Servicing Termination, such Event of Servicing Termination will cease to exist and will be deemed to have been remedied for every purpose under this Agreement.No such waiver will extend to any subsequent or other event or impair any right resulting from such waiver.The Issuer will notify the Rating Agencies of any such waiver. ARTICLE VIII TERMINATION Section 8.1.Clean-Up Call. (a)If the Pool Balance is equal to or less than 10% of the Initial Pool Balance on the last day of any Collection Period, the Servicer has the option to purchase the Trust Property (other than the amounts on deposit in or invested in Permitted Investments maturing on or before the following Payment Date in the Trust Accounts).The Servicer may exercise its option to purchase the Trust Property by (i) notifying the Indenture Trustee, the Owner Trustee and the Rating Agencies at least ten days before the Payment Date related to such Collection Period, and (ii) remitting to the Collection Account the purchase price for the Trust Property equal to the aggregate Principal Balance of the Receivables as of the last day of such Collection Period in immediately available funds on the Business Day preceding the Payment Date (or, with Rating Agency Confirmation, on the Payment Date) related to such Collection Period.Notwithstanding the foregoing, the Servicer will not be permitted to purchase the Trust Property unless the sum of (i) such purchase price, (ii) the Collections on deposit in the Collection Account for such Collection Period, and (iii) any Purchase Amounts paid by the Depositor or the Servicer relating to such Collection Period is greater than or equal to the sum of (i) the Note Balance of the Notes Outstanding, and all accrued but unpaid interest thereon, and (ii) all amounts due to the Indenture Trustee under the Indenture. (b)When the purchase price for the Trust Property is included in Available Funds for a Payment Date, the Issuer will be deemed to have sold and assigned as of the last day of the preceding Collection Period all of the Issuer's right, title and interest in and to the Trust Property, including the Receivables and all security and documents relating to such Receivables. 25 Such sale will not require any action by the Issuer and will be without recourse, representation or warranty by the Issuer except the representation that the Issuer owns the Receivable free and clear of any Liens other than Permitted Liens.Upon such sale, the Servicer will mark its computer records indicating that any receivables purchased pursuant to Section 8.1(a) are no longer Receivables, file UCC termination or amendment statements or take any other action necessary or appropriate to evidence the transfer of ownership of the purchased Receivables free from any Lien of the Issuer or the Indenture Trustee.The Issuer, the Owner Trustee or the Indenture Trustee, as applicable, will execute such documents and instruments and any and all further instruments, including any authorizations to file UCC financing statement amendments, required or reasonably requested by the Servicer to effect such transfer. ARTICLE IX MISCELLANEOUS PROVISIONS Section 9.1.Amendment. (a)Subject to Section 9.1(f), this Agreement may be amended by the Depositor, the Servicer and the Issuer, with ten Business Days prior notice to the Rating Agencies (and the consent of the Indenture Trustee and the Owner Trustee to the extent that their respective rights or obligations will be materially and adversely affected, which consent may not be unreasonably withheld, delayed or conditioned), but without the consent of any of the Noteholders subject to the following conditions: (i)the Depositor, the Servicer or the Issuer delivers an Officer's Certificate to the Indenture Trustee and the Owner Trustee to the effect that such amendment will not materially and adversely affect the interest of any Noteholder, and (ii)the Depositor, the Servicer or the Issuer delivers an Opinion of Counsel to the Indenture Trustee and the Owner Trustee to the effect that such amendment will not (A) cause any Note to be deemed sold or exchanged for purposes of Section 1001 of the Code, (B) cause the Issuer to be treated as an association or publicly traded partnership taxable as a corporation for U.S. federal income tax purposes, or (C) adversely affect the treatment of the Notes as debt for U.S. federal income tax purposes. (b)Subject to Section 9.1(f), this Agreement also may be amended by the Depositor, the Servicer and the Issuer, with ten Business Days prior notice to the Rating Agencies and with the consent of (i) the Indenture Trustee, to the extent that its rights or obligations will be materially and adversely affected by such amendment (which consent may not be unreasonably withheld, delayed or conditioned), (ii) the Owner Trustee, to the extent that its rights and obligations will be materially and adversely affected by such amendment (which consent may not be unreasonably withheld, delayed or conditioned), and (iii) the Noteholders of at least a majority of the Note Balance of each Class of the Notes Outstanding (with the Noteholders of the Class A Notes voting together as a single class). (c) Notwithstanding anything else stated in Section 9.1(a) or (b), no such amendment: (i) may (A) increase or reduce in any manner the amount of, or accelerate or delay the timing of, or change the allocation or priority of, Collections or distributions that are required 26 to be made for the benefit of the Secured Parties, or (B) reduce the percentage of the Note Balance of the Notes Outstanding required to consent to any such amendment, without the consent of all affected Noteholders, or (ii) may change the Specified Reserve Balance without receipt of the consent of all affected Noteholders. (d)Promptly upon the execution of any amendment in accordance with this Section 9.1, the Owner Trustee will send a copy of such amendment to the Indenture Trustee and each Rating Agency, and the Indenture Trustee will notify each Noteholder of the substance of such amendment. (e)If the consent of the Owner Trustee, the Indenture Trustee or the Noteholders is required, they do not need to approve the particular form of any proposed amendment so long as their consent approves the substance of the proposed amendment. (f)Before executing any amendment to this Agreement, the Owner Trustee and the Indenture Trustee will be entitled to request, receive and rely upon an Opinion of Counsel delivered by the Depositor stating that the execution of such amendment is authorized or permitted by this Agreement. Section 9.2.Protection of Right, Title and Interest to the Trust Property. (a)The Depositor will file financing statements and continuation statements, in the manner and place required by law to preserve, maintain and protect the interest of the Issuer and the Indenture Trustee for the benefit of the Secured Parties in the Trust Property.The Depositor will deliver to the Issuer and the Indenture Trustee file-stamped copies of, or filing receipts for, any financing statement and continuation statement promptly upon such document becoming available following filing.The Depositor authorizes the Issuer and the Indenture Trustee to file any financing or continuation statements, and amendments to such statements, in all jurisdictions and with all filing offices as the Issuer or the Indenture may determine are necessary or advisable to preserve, maintain and protect the interest of the Issuer and the Indenture Trustee in the Trust Property.Such financing and continuation statements may describe the Trust Property in any manner as the Issuer or the Indenture Trustee may reasonably determine to ensure the perfection of the interest of the Issuer and the Indenture Trustee in the Trust Property.The Issuer or the Indenture Trustee, as applicable, will deliver to the Depositor file-stamped copies of, or filing receipts for, any such financing statement and continuation statement promptly upon such document becoming available following filing. (b)The (i) Depositor, the Issuer and the Indenture Trustee, if required or reasonably requested by the other or by the Owner Trustee or the Indenture Trustee, and (ii) Owner Trustee, if required or reasonably requested by the Indenture Trustee, agree to do and perform any and all acts and to execute any and all further instruments to more fully effect the purposes of this Agreement. (c) Each of the Depositor and the Servicer will give the Owner Trustee and the Indenture Trustee at least 60 days' prior notice of any change in its corporate structure, form of organization or jurisdiction of organization if, as a result of such relocation or change, Section 9-307 of the UCC could require the filing of a new financing statement or an amendment to a 27 previously filed financing or continuation statement and will promptly file any such new financing statement or amendment.Each of the Depositor and the Servicer will maintain its chief executive office, and the Servicer will maintain each office from which it will service the Receivables, within the United States and will maintain its jurisdiction of organization in only one State. (d)Neither the Depositor nor the Servicer will change its name in any manner that could make any financing statement or continuation statement filed by the Depositor, the Issuer or the Indenture Trustee in accordance with Section 9.2(a) seriously misleading within the meaning of Section 9-506 of the UCC, unless it has given the Owner Trustee and the Indenture Trustee at least five days' prior notice thereof and promptly files appropriate amendments to all previously filed financing statements. (e)On and after the Closing Date until a Receivable has been paid in full or repurchased, the Servicer will maintain its computer systems to indicate clearly that such Receivable is owned by the Issuer and has been pledged to the Indenture Trustee pursuant to the Indenture. (f)At any time the Owner Trustee or the Indenture Trustee has reasonable grounds to believe that a list of all Receivables (by contract number) then included in the Trust Property is necessary in connection with the performance of its duties under any Basic Agreement, the Owner Trustee or the Indenture Trustee may request such a list from the Depositor and the Depositor will furnish such list to the Owner Trustee and the Indenture Trustee within 30 Business Days of the request. (g)The Depositor will, to the extent required by applicable law, cause the Notes to be registered with the Securities and Exchange Commission pursuant to Section 12(b) or Section 12(g) of the Exchange Act, within the time periods specified in such sections. Section 9.3.Notices. (a)All notices, requests, demands, consents, waivers or other communications to or from the parties to this Agreement must be in writing and will be deemed to have been given and made: (i)upon delivery or, in the case of a letter mailed by registered first class mail, postage prepaid, three days after deposit in the mail; (ii)in the case of a fax, when receipt is confirmed by telephone, reply email or reply fax from the recipient; (iii)in the case of an email, when receipt is confirmed by telephone or reply email from the recipient; and (iv)in the case of an electronic posting to a password-protected website to which the recipient has been provided access, upon delivery of an email to such recipient stating that such electronic posting has occurred. 28 Any such notice, request, demand, consent or other communication must be delivered or addressed as set forth on Schedule B to this Agreement or at such other address as any party may designate by notice to the other parties. (b)Any notice required or permitted to be mailed to a Noteholder must be sent by overnight delivery, mailed by registered first class mail, postage prepaid, or sent by fax, to the address of such Person as shown in the Note Register.Any notice so mailed within the time prescribed in this Agreement will be conclusively presumed to have been properly given, whether or not the Noteholder receives such notice. Section 9.4.Assignment by the Depositor or the Servicer.Except as provided in Sections 6.4, 6.6 and 7.2, this Agreement may not be assigned by the Depositor or the Servicer without the prior consent of the Owner Trustee, the Indenture Trustee, the holder of the Residual Interest and the Noteholders of at least 66-2/3% of the Note Balance of the Notes Outstanding. Section 9.5.Third-Party Beneficiaries.This Agreement will inure to the benefit of and be binding upon the parties to this Agreement. The Owner Trustee and the Indenture Trustee for the benefit of the Secured Parties will be third-party beneficiaries of this Agreement entitled to enforce this Agreement against the Depositor and the Servicer.Except as otherwise provided in this Agreement, no other Person will have any right or obligation under this Agreement. Section
